t c memo united_states tax_court david daniel and annette daniel petitioners v commissioner of internal revenue respondent docket no filed date keith howard johnson for petitioners francis c mucciolo for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively and penalties for fraud pursuant to sec_6663 in the amounts of dollar_figure and dollar_figure respectively after concessions by petitioners the issues remaining for decision are whether petitioners are entitled to charitable_contribution deductions for and in excess of the amounts allowed by respondent whether petitioners are entitled to a casualty_loss deduction for and whether petitioners are liable for the sec_6663 penalty for fraud for and some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in jacksonville florida on the date the petition was filed in this case petitioner husband mr daniel is a retired marine corps veteran petitioner wife mrs daniel works for respondent in the collections division she was initially hired in date as a clerk and was later promoted to the position of account representative tax examiner her responsibilities include contacting delinquent taxpayers securing payments and setting up payment plans she is not involved in the preparation of petitioners concede that they received and failed to report interest_income in the amounts of dollar_figure and dollar_figure for and respectively petitioners also concede that they are only entitled to a deduction for real_estate_taxes for in the amount of dollar_figure as determined by respondent taxpayers' returns or in determining taxpayers' tax_liabilities during the years at issue mrs daniel worked as a customer service manager in the collections division in charge of overseeing other account representatives petitioners are active members of their local religious community they also support a missionary church in jamaica that operates a basic elementary_school for children petitioners are friendly with the missionary church's minister and have attended church functions with the minister and his wife in early date several days of heavy rain caused a flood that damaged petitioners' property the flood caused water damage to a sunk-in family room and a garage located at the rear of their house the flood also destroyed several trees in petitioners' backyard mrs daniel ordinarily fills out petitioners' tax returns since she was uncertain as to how to claim a casualty_loss deduction on their return for the flood damage she asked albert rabassa one of her subordinates in the collections division to assist her mr rabassa began his employment with the internal_revenue_service irs in date in or mr rabassa's testimony was that he was not sure of the date mr rabassa was employed at florida national bank as a senior vice president he wa sec_58 years old and was employed as division director of data processing his salary was dollar_figure per year he also enjoyed various perks and bonuses the bank was sold in or to first union and all of the executives including mr rabassa were terminated he could not find employment in the banking industry he was first employed by the irs in as a taxpayer service representative at dollar_figure per year in date mr rabassa was an account representative in the automated collection system unit acs of the collection_division his supervisor was mrs daniel one of the responsibilities of acs was to contact persons who had not filed tax returns when required acs would often prepare a return for delinquent taxpayers and submit it to them for signature while working under the supervision of mrs daniel mr rabassa kept notes on the way the acs dealt with taxpayers those notes included his observations regarding training issues assignments and what he considered to be inappropriate comments between acs employees and taxpayers that he intended to take up with management as mr rabassa testified some of the statements made by taxpayer representatives irs to taxpayers were totally inappropriate and should be brought to a discipline--not discipline that's a wrong choice of words-- should have training on better customer service skill mr rabassa had received some training from the irs in preparing tax returns for delinquent taxpayers mrs daniel entered her and mr daniel's names and an identifying number on form_4684 casualties and thefts which petitioners attached to their return all of the casualty_loss data recorded on the form_4684 was calculated by mr rabassa and was entered on the form by him one of the items on the form_4684 calculated by mr rabassa pertained to flood damage to carpeting in petitioners' home mr rabassa calculated petitioners' carpeting loss to have been dollar_figure mr rabassa explained how he arrived at that figure annette mrs daniel said that she had her family room redecorated and that she had carpeting put in and i asked the approximate size of the family room and my original calculation showed a dollar_figure per square yard and she asked me to move it to dollar_figure a square yard after i completed that calculation i remembered that my math was incorrect in the fact that it's length time width divided by nine from feet to get square yards and it came out to be square yards which was obviously wrong because that's square feet which is bigger than most people's houses so-- the court you remembered that length times width divided by nine gives you square yards mr rabassa yes sir and i failed to divide by nine so instead of having a smaller number it came up to square yards and i believe if you take square yards times dollar_figure it comes back to 54--i don't have my calculator but it had to be somewhere in that neighborhood mrs daniel discussed her federal_income_tax liability with mr rabassa on april and approximately weeks later after having assisted mrs daniel in preparing petitioners' return mr rabassa contacted the inspection division of irs to report that petitioners had filed a fraudulent return for for a considerable period of time prior to date mr rabassa's employee performance was the subject of criticism in a memorandum to al rabassa tax examiner team a from annette daniel chief team a dated date and as a result of a counseling session with mr rabassa on date mrs daniel stated this letter confirms our discussions of date during which time i informed you that your performance has been unacceptable for certain critical areas of your position and specific standards you have been counseled several times on these same critical elements and standards mrs daniel concluded her date memorandum to mr rabassa as follows beginning on date you will be given sixty calendar days in which you will have an opportunity to demonstrate acceptable performance with respect to the above-critical elements and performance standards i will be monitoring your performance closely during this period and at the end of the period i will evaluate your performance with the assistance of the section chief and make a determination whether your performance has become acceptable during the period you will be informed soon thereafter on whether possible further action is to be taken if any i will continue to give you feedback as i discussed with you if you have any questions on this matter i am available to answer your questions and to assist you in improving your performance during this period i asked you if you wanted an oji and your preference is to work with me and i believe we can do it cc chief section i tina myers respondent's revenue_agent audited petitioners' and returns and respondent issued the statutory_notice_of_deficiency based upon ms myers' findings and mr rabassa's accusations rabassa had reported her to the inspection division of irs on date mrs daniel was not aware that mr respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 moreover deductions are strictly a matter of legislative grace and petitioners bear the burden of proving their entitlement to any deductions claimed rule a 503_us_79 292_us_435 the first issue for decision is whether petitioners are entitled to charitable_contribution deductions for and in excess of the amounts allowed by respondent petitioners claimed charitable_contribution deductions in the amounts of dollar_figure and dollar_figure on their and returns respectively in the statutory_notice_of_deficiency respondent disallowed dollar_figure and dollar_figure of these claimed amounts respectively petitioners argue on brief that they are entitled to deductions for the following charitable_contributions that have not been allowed by respondent penrith church cash penrith church goods senior women's ministries vietnam veterans of america total dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number respondent contends that petitioners have not proved that they made the charitable_contributions in issue and as discussed infra they acted fraudulently in claiming a portion of such amounts sec_170 allows as a deduction any charitable_contribution actually paid during the taxable_year sec_170 sec_1_170a-1 income_tax regs the term charitable_contribution is defined under sec_170 as a contribution or gift to or for_the_use_of -- a state a possession_of_the_united_states or any political_subdivision of any of the foregoing or the united_states or the district of columbia but only if the contribution or gift is made for exclusively public purposes a corporation trust or community chest fund or foundation -- a created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states b organized and operated exclusively for religious charitable scientific literary or educational_purposes c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and d which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of any candidate for public_office a post_or_organization_of_war_veterans or an auxiliary unit or society of or trust or foundation for any such post or organization -- a organized in the united_states or any of its possessions and b no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual penrith church the record shows that penrith church was incorporated under the jamaican companies act on date under the name of pentecostal holiness church of jamaica limited penrith church is not a qualified donee under sec_170 because it was not created or organized in the united_states or in any possession thereof or under the laws of the united_states any state the district of columbia or any possession_of_the_united_states see 30_tc_962 alisobhani v commissioner tcmemo_1994_629 therefore we hold that petitioners as a matter of law are not entitled to deductions for their charitable_contributions to penrith church at trial petitioners' called as their witness carol johnson johnson johnson resided in kingston jamaica and is a missionary evangelist in the pentecostal holiness church in jamaica johnson thoroughly convinced us that petitioners continued senior women's ministries petitioners submitted statements from senior women's ministries of the first pentecostal holiness church that show petitioners made cash contributions in the amounts of dollar_figure and dollar_figure during and respectively these statements were presented to ms myers during the audit of petitioners' and returns ms myers testified that she did not contact senior women's ministries to verify the documents but nonetheless disallowed any deductions for the amounts shown sec_1_170a-13 income_tax regs provides that taxpayers may substantiate a contribution of money with a receipt letter or other communication from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution we find that the documents introduced by petitioners meet this substantiation requirement we hold that petitioners are entitled to charitable_contribution deductions for their cash donations in the amounts shown on the statements from senior women's ministries vietnam veterans of america petitioners donated furniture appliances sporting equipment clothing and various household goods to the vietnam veterans of america veterans during and petitioner sec_4 continued supported the jamaican church with gifts of cash and donations in_kind redecorated their home in and donated their used furniture and appliances to the veterans the clothing donated in included petitioner husband's old marine uniforms most of the contributions consisted of the contents of mr daniel's deceased parents' home mr daniel would place the items on the curb on the day specified by the veterans who would pick them up sec_1_170a-13 income_tax regs sets forth the substantiation requirements for charitable_contributions of property other than money for taxable years beginning after date in general taxpayers must obtain a receipt from the donee that shows the name of the donee the date and location of the donation and a reasonable description of the donated property sec_1_170a-13 income_tax regs where it is impractical to obtain a receipt taxpayers must maintain reliable written records of their donations id petitioners' offered a receipt from the veterans as evidence of their donations but failed to produce a receipt for their donations petitioners also attached to their and returns lists of donated items after reviewing these lists we find that they do not contain all of the information required by sec_1_170a-13 and income_tax regs we are convinced however by petitioners' credible testimony and the information disclosed on the lists that they made donations to the veterans in the amounts shown on their returns we find that petitioners have substantially complied with the substantiation requirements and have made a good_faith attempt to provide respondent with sufficient information we accept mrs daniel's estimates of the fair market values of the donated items accordingly we hold that petitioners are entitled to charitable_contribution deductions for their donations to the veterans in the amounts claimed on their and returns the second issue for decision is whether petitioners are entitled to a casualty_loss deduction for petitioners claimed a casualty_loss in the amount of dollar_figure on their return for the following items flood damage to wall to wall carpet dry wall water damage to wall cabinets wind storm damage - loss of five trees removal dollar_figure big_number big_number after accounting for certain limitations petitioners claimed a casualty_loss deduction in the amount of dollar_figure respondent disallowed the claimed deduction in the statutory_notice_of_deficiency sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an individual's nonbusiness property the deduction is limited to losses that arise from fire storm shipwreck or other_casualty or from theft sec_165 the parties agree that petitioners sustained a casualty_loss within the meaning of sec_165 during respondent however argues that petitioners have not proved that the amount of the loss sustained exceeds the deduction limitations set forth in sec_165 sec_165 provides that any casualty_loss deduction of an individual is allowed only to the extent that the amount of the loss arising from each casualty exceeds dollar_figure sec_165 further limits the deduction to the amount that the aggregate of the losses for the taxable_year in excess of the sec_165 limitation of dollar_figure per casualty exceeds percent of the individual's adjusted_gross_income for the taxable_year for purposes of sec_165 a husband and wife making a joint_return are treated as one individual sec_165 petitioners' adjusted_gross_income for is dollar_figure therefore petitioners are entitled to a casualty_loss deduction to the extent they prove that the amount of the loss exceeds dollar_figure the proper measure of the amount of the loss sustained is the difference between the fair_market_value of the property immediately before and after the casualty not to exceed its adjusted_basis 305_us_468 this amount includes adjusted_gross_income in the amount of dollar_figure as reported by petitioners on their return and unreported interest_income in the amount of dollar_figure as conceded by petitioners this amount includes the sec_165 limitation of dollar_figure and the sec_165 limitation of dollar_figure dollar_figure x 70_tc_391 sec_1 b income_tax regs the fair market values of the property must generally be ascertained by competent appraisal sec_1_165-7 income_tax regs if competent appraisal is not available the actual cost of repairs to the property damaged is also acceptable as evidence of the reduction in value if the taxpayer shows that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs do not care for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty lamphere v commissioner supra pincite sec_1_165-7 income_tax regs petitioners argue that they have substantiated a casualty_loss in the total amount of dollar_figure based upon the following items repairs installation related to carpeting repairs installation of new cabinets color television sod mulch damage loss of trees pool pump dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent concedes that petitioners paid clarence walker dollar_figure to repair water damage to the carpet and tile in their family room respondent also concedes that petitioners paid lawton carter dollar_figure to install storage cabinets in petitioners' garage respondent however argues that the cabinets installed by mr lawton did not replace any cabinets damaged by the flood mrs daniel testified that the flood caused damage to wall cabinets in their garage the record reveals that mr lawton was hired to install new storage cabinets in petitioners' garage mr lawton stated in an affidavit that he did not remove any cabinets from the garage and did not see any signs of water damage there is however no evidence in the record that mr lawton was responsible for removing the damaged cabinets or cleaning up the water damage based on mrs daniel's credible testimony we find that the storage cabinets installed in petitioners' garage replaced cabinets damaged by the flood we therefore find that the amount_paid by petitioners to mr lawton to install the storage cabinets in the garage is includable in the determination of the amount of the casualty_loss mr daniel testified that the trees claimed on the return as a loss consisted of one special type palm tree and a number of fruit trees petitioners' adjacent neighbor gregory lamar kennedy testified that a tree that was about feet in height was damaged by the flood and was cut down roughly a couple of months after the flood based on mr daniel's credible testimony and mr kennedy's corroborating testimony we find that the flood caused petitioners to sustain a loss because of the destruction of several trees on their property although the opinion of landowners as to the value of their property is admissible in evidence because of the owner's special relationship to that property 13_tc_373 mrs daniel admitted at trial that mr rabassa who had never visited petitioners' home before or after the flood helped her estimate the amount of the tree loss that was claimed on the return mr rabassa's opinion does not constitute a competent appraisal under sec_1_165-7 income_tax regs petitioners have not submitted any other competent appraisal of the decrease in their property's value or alternatively any amounts actually paid for the removal and replacement of the trees based on the record we find that petitioners have failed to establish the precise amount of the casualty_loss attributable to their loss of trees under the cohan_rule since we have found that petitioners sustained a loss of several trees from the flood we may approximate the amount of the loss bearing heavily against petitioners whose inexactitude in substantiating the amount of the loss is of their own making 39_f2d_540 2d cir we estimate that petitioners' loss of trees reduced the value of petitioners' property by dollar_figure petitioners argue that they also sustained a loss of a color television and a pool pump as well as sod and mulch damage to their yard these items were not claimed on the return raised in the petition to the court or discussed in petitioners' trial memorandum at trial mrs daniel testified that these items were not claimed on the return because she was in a hurry to file the return petitioners have not submitted any evidence of the loss of these items other than mr daniel's own estimates given to their insurance_company the day after the flood based on the record we find that petitioners have failed to prove that they should be allowed to include these unclaimed items in the determination of the amount of their casualty_loss we find that petitioners have proved that they sustained a casualty_loss in the amount of dollar_figure after taking into account the sec_165 limitations we hold petitioners are not entitled to a casualty_loss deduction the third issue for decision is whether petitioners are liable for the sec_6663 penalty for fraud for and respondent determined in the statutory_notice_of_deficiency that the fraud_penalty is applicable to the following adjustments to petitioners' taxable_income real_estate_taxes charitable_contributions casualty_loss interest_income dollar_figure big_number dollar_figure big_number big_number respondent did not assert the fraud_penalty in the statutory_notice_of_deficiency for adjustments to petitioners' charitable_contribution deductions for and in the amounts of dollar_figure and dollar_figure respectively there is no explanation in the statutory_notice_of_deficiency respondent's trial memorandum or respondent's brief as to the particular charitable_contributions against which respondent asserts the fraud_penalty sec_6663 provides that if respondent establishes that any part of any underpayment_of_tax required to be shown on a return is due to fraud the entire underpayment shall be treated as attributable to fraud and subjected to a percent penalty unless the taxpayer establishes by the preponderance_of_the_evidence that some part of the underpayment is not attributable to fraud respondent bears the burden to prove by clear_and_convincing evidence an underpayment_of_tax by the taxpayer and that some part of the underpayment is due to fraud sec_7454 rule b 102_tc_632 98_tc_511 we have already decided that petitioners underpaid their federal income taxes for and due to petitioners' concessions regarding the claimed real_estate tax deduction and unreported interest_income and our holdings that they are not entitled to the entire amounts of the claimed charitable_contribution or any casualty_loss deductions therefore we address whether such underpayments are due to fraud fraud is established by proving that a taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax clayton v commissioner supra pincite direct evidence of the requisite fraudulent intent is seldom available but fraud may be proved by examining circumstantial evidence indicative of the taxpayer's motives 91_tc_874 over the years courts have developed various factors or badges which tend to establish the existence of fraud see clayton v commissioner supra pincite respondent relies primarily on the allegations of mr rabassa who claims that mrs daniel asked him to fabricate deductions on her return at trial we had the opportunity to observe mr rabassa's demeanor and find his testimony to be completely discreditable mr rabassa's motivation for making such false accusations apparently stems from his inability to adjust to his lower entry level position with the irs after occupying a high level management position in the banking industry moreover we are unpersuaded by respondent's attempt to bootstrap the disputed accusations of mrs daniel's disgruntled subordinate worker into a broad assertion of fraud against an employee who is acknowledged to have a reputation for honesty and fairness as testified to by her co-worker martha brookes we find that mrs daniel's reliance upon mr rabassa's advice was certainly an error in her judgment but does not support a finding of fraudulent intent to evade tax believed to be due and owing the circumstantial evidence of fraud alleged by respondent is dwarfed by petitioners' credible testimony in addition ms myers admitted at trial that several of petitioners' documents and other attempts of proving their claimed deductions were rejected without serious consideration of either petitioners' veracity or the authenticity of proffered documents we find that there is not in this record any credible_evidence in support of respondent's burden to establish by clear_and_convincing evidence that any part of petitioners' underpayment for either of the years in issue is due to fraud accordingly we hold that petitioners are not liable for the sec_6663 fraud_penalty to reflect the foregoing decision will be entered under rule
